DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 17/190,168 for SYSTEMS AND METHODS FOR A CLAMP, filed on 3/02/2021.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the transition" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmer (U.S. Pat. 4,569,497) in view of Van Doren (U.S. Pat. 1, 096,971).
Regarding claim 13, Elmer teaches a clamp for engaging a structure in an initial securement position and a final securement position, the clamp comprising: a mounting member with, a first side, a second side, and an internally threaded through-hole; a strap coupled on one end to the first side of the mounting member and having a free end removably coupled to the second side of the mounting member, the strap configured to extend around the structure; and a main bolt extending through and threadably engaged with the through-hole of the mounting member, with the clamp in the initial securement position, at least the strap and the mounting member being configured to be in contact with the structure; and with the clamp in the final securement position, at least the strap and the footer, but not the mounting member, being configured to be in contact with the structure (not shown, but bolt has provisions for further adjustment and when fully tightened can cause the structure to move away from the mounting member); but does not teach the main bolt having a footer configured to contact the structure.  Van Doren, however, has a main bolt (11) having a footer (13) configured to contact the structure in order to clamp the structure in place.  It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the main bolt having a footer configured to contact the structure and stabilize the structure in order to secure the clam from undesired movement.
[AltContent: textbox (main bolt)]
[AltContent: arrow]
[AltContent: textbox (through hole)][AltContent: textbox (mounting member)]
    PNG
    media_image1.png
    372
    321
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (first side)][AltContent: arrow]
[AltContent: arrow]


[AltContent: textbox (second side)][AltContent: arrow]

[AltContent: textbox ()]
[AltContent: textbox (strap)][AltContent: arrow]
[AltContent: textbox (structure)][AltContent: arrow]
[AltContent: textbox ()]

Regarding claim 16, as best understood, Elmer and Van Doren teaches the clamp of claim 16, wherein during the transition between the initial securement position and the final securement position engagement of the footer with the structure is configured to move the mounting member away from the structure and increase tension within the strap.
Allowable Subject Matter
Claims 1-12, 19 and 20 are allowed.
Claims 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3241800, 4917338, 4023761.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 12, 2022